



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Cavanagh v. Anderson
,









2013 BCCA 22




Date: 20130115

Docket: CA040171

Between:

Sarah Jane
Cavanagh

Appellant

And

Susan-Jayne
Christine Anderson

Respondent




Before:



The Honourable Madam Justice Kirkpatrick





The Honourable Mr. Justice Frankel





The Honourable Mr. Justice Hinkson




On appeal from: Supreme
Court of British Columbia, August 9, 2012,
(
Cavanagh v. Anderson
, Victoria Docket No. 07 1775)

Oral Reasons for Judgment




Counsel for the Appellant:



W. Murphy-Dyson





Counsel for the Respondent:



A.L. Faux
E. Thomas





Place and Date of Hearing:



Victoria, British
  Columbia

January 15, 2013





Place and Date of Judgment:



Victoria, British
  Columbia

January 15, 2013








[1]

KIRKPATRICK J.A.:
The appellant, Sarah Jane Cavanagh, appeals
the August 9, 2012 Supreme Court order that dismissed Ms. Cavanaghs
application to vary the overnight access of the respondent to J., the child of
the marriage, as provided by the Court of Appeal order made on January 26,
2010. That order was temporarily varied by a judge of the Supreme Court on May
1, 2012. By that order, overnight access was suspended pending the hearing of
the application to vary.

[2]

The application to vary access was heard over three days in May and June
2012. The chambers judge reserved his decision. Reasons were pronounced on
August 9, 2012. Central to the appeal are the remarks made by the chambers
judge at paragraph 51 which formed the basis on which the application was
dismissed:

There has been no expert
evidence to support a finding of any adverse effect upon J. arising from any of
the alleged conduct. From the correspondence from Ms. Fletcher, she could
have been available to give evidence had she been called, but she was not
called. Ms. C. has included in her affidavit material things she says
Ms. Fletcher has told her. However, that is not an appropriate way to
introduce expert opinion evidence.  There is no evidence of Ms. Fletchers
qualifications nor, in my view, is there any reliable evidence of any sexual
impropriety by Ms. A. or any impact upon J. of any of Ms. A.s
conduct. If such evidence is available, it is assumed that it would have been
called.

[3]

It is apparent that the chambers judge overlooked the fact that
Ms. Fletcher was called to give evidence on the first day of the hearing,
was qualified to give expert opinion evidence in the area of child therapy, was
examined and cross-examined by the parties, and questioned by the judge.

[4]

On appeal, both parties have essentially asked this Court to consider
and weigh (for the first time) Ms. Fletchers
viva voce
evidence in
support of their respective positions. In my opinion, it is not the role of
this Court to weigh this evidence and draw inferences from it. That is the
function of the trial court.

[5]

The custody and access issues relating to J. have been protracted and
seemingly intractable. It is impossible to know whether, if considered, the
expert evidence would have resulted in a different order. In my opinion, the
only proper recourse is for us to direct the matter to be returned to the
Supreme Court for consideration on all of the evidence presented, including any
other recent evidence the parties choose to tender, including recent expert
evidence.

[6]

I would therefore allow the appeal and order that the matter be remitted
to the Supreme Court. I would set aside the chamber judges order, including
the order of costs in favour of the respondent, and restore the order of the
Court of Appeal of January 26, 2010.

[7]

During the course of the hearing, it became evident the parties agree
that the child is in need of counselling. We have been advised that the
appellant has arranged for a therapist with the Comox Valley Transition Society
to commence counselling with J. on January 21, 2013. We do not have the details
of the therapists qualifications or, indeed, even her name. However, if the
parties do not agree that such counselling should take place, then within two
weeks of January 21, 2013, the appellant shall apply to the Supreme Court
for a determination of an appropriate counsellor or therapist, the terms of the
childs attendance, compliance by the parents with any recommendations of the
counsellor, and the cost of the therapist, and any other direction that the Supreme
Court considers necessary to make.

[8]

I would order that each party bear their own costs of the appeal.

[9]

FRANKEL J.A.:
I agree.

[10]

HINKSON J.A.:
I agree.

The Honourable Madam
Justice Kirkpatrick


